Case 5:18-cv-05814-BLF Document 73-2 Filed 07/23/19 Page 1 of 15




           EXHIBIT 4
           REDACTED VERSION OF DOCUMENT
              SOUGHT TO BE SEALED
                             Case 5:18-cv-05814-BLF Document 73-2 Filed 07/23/19 Page 2 of 15
                                          HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY


                        1   CLEMENT SETH ROBERTS (SBN 209203)
                            croberts@orrick.com
                        2   JACOB M. HEATH (SBN 238959)
                            jheath@orrick.com
                        3   WILL MELEHANI (SBN 285916)
                            wmelehani@orrick.com
                        4   JOHANNA L. JACOB (SBN 286796)
                            jjacob@orrick.com
                        5   ORRICK, HERRINGTON & SUTCLIFFE LLP
                            405 Howard Street
                        6   San Francisco, CA 94105
                            Telephone:    +1-415-773-5700
                        7   Facsimile:    +1-415-773-5759

                        8   Attorneys for Plaintiff
                            POYNT CORPORATION
                        9

                       10

                       11                        IN THE UNITED STATES DISTRICT COURT

                       12                          NORTHERN DISTRICT OF CALIFORNIA

                       13                                   SAN JOSE DIVISION

                       14

                       15   POYNT CORPORATION,                         Case No. 5:18-cv-05814 BLF

                       16                      Plaintiff,              POYNT’S RESPONSE TO INNOWI’S
                                                                       SECOND SET OF
                       17          v.                                  INTERROGATORIES

                       18   INNOWI, INC.,                              Judge: Beth L. Freeman

                       19                      Defendant.              HIGHLY CONFIDENTIAL –
                                                                       ATTORNEYS’ EYES ONLY
                       20

                       21

                       22

                       23

                       24

                       25

                       26

                       27
                       28
ORRICK, HERRINGTON &
    SUTCLIFFE LLP
    ATTORNEYS AT LAW
                                                                                  POYNT’S RESP. TO SECOND SET OF ROGS
     SAN FRANCISCO
                                                                                                       5:18-CV-05814 BLF
                             Case 5:18-cv-05814-BLF Document 73-2 Filed 07/23/19 Page 3 of 15
                                          HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY


                        1   PROPOUNDING PARTY             :       Defendant INNOWI, INC.

                        2   RESPONDING PARTY              :       Plaintiff POYNT CORPORATION

                        3   SET NO.                       :       Two

                        4          Pursuant to Federal Rules of Civil Procedure 26 and 33, the Local Rules of this Court,

                        5   and any other rules of discovery to which the parties agree in writing or the Court orders,

                        6   Plaintiff Poynt Corporation (“Poynt” or “Plaintiff”) hereby responds to Defendant Innowi, Inc.’s

                        7   (“Innowi” or “Defendant”) Second Set of Interrogatories to Poynt as follows:

                        8                                  OBJECTIONS TO DEFINITIONS

                        9          1.      Poynt objects to the definition of “Poynt Complaint” and “Complaint” on the
                       10   grounds that it includes hypothetical future pleadings which may or may not be filed. Poynt will
                       11   treat the terms “Poynt Complaint” and “Complaint” as referring only to the complaint filed on
                       12   September 21, 2018 as that is the only complaint at issue in this action to date.
                       13          2.      Poynt objects to the definition of “Alleged Poynt Trade Secret(s)” and “Alleged
                       14   Trade Secret(s)” on the grounds that it puts the entire burden on Poynt to identify “any and all
                       15   trade secrets” that Innowi misappropriated, when Innowi is in the best position to know the trade
                       16   secrets that it misappropriated. Poynt further objects to the terms’ use of the word “Alleged” as
                       17   it suggests Poynt’s trade secrets are not legally enforceable—which they are.
                       18          3.      Poynt objects to the definition of “communication” as including “electronic mail,”
                       19   i.e., e-mail. Poynt will only produce emails pursuant to the search term and custodian agreement
                       20   the parties stipulated to in the joint case management statement and which the Court has
                       21   endorsed. See D.I. 38. It will not, therefore, generally search for and produce emails in response
                       22   the interrogatories herein. Accordingly, Poynt will interpret the word “communication” in each
                       23   location it appears to exclude electronic communications.
                       24          4.      Poynt objects to the terms “concerning,” “concern,” “relating to,” “relate to,” and
                       25   “related to,” and any variation thereof—because of their expansive definition—rendering each
                       26   interrogatory in which they appear vague, ambiguous, and disproportionately burdensome
                       27   relative to the probative value of the information requested.
                       28          5.      Poynt objects to the term “documents” insofar as it purports to include electronic
ORRICK, HERRINGTON &
    SUTCLIFFE LLP
    ATTORNEYS AT LAW
                                                                                                 POYNT’S RESP. TO SECOND SET OF ROG
     SAN FRANCISCO
                                                                                                                     5:18-CV-05814 BLF
                             Case 5:18-cv-05814-BLF Document 73-2 Filed 07/23/19 Page 4 of 15
                                          HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY


                        1   communications. The parties and the Court have specifically and separately established a

                        2   protocol for searching for and collecting email, and Poynt will not search email in response to

                        3   interrogatories. In light of this objection, Poynt will interpret the word “documents” to exclude

                        4   electronic communications.

                        5           6.      Poynt objects to the definition of “You,” “Your,” and “Defendant” on the grounds

                        6   that it includes other third parties that are separate corporate entities (such as joint ventures or

                        7   other entities in which Poynt has an interest). Poynt does not have possession, custody, or

                        8   control over the documents of any such third party and will not search for documents from them.

                        9   In addition, the definition is overbroad and inappropriate, because it includes Poynt’s attorneys,

                       10   representatives, financial advisors, and accountants, among others, who Poynt does not have

                       11   control over. Poynt will only respond to interrogatories on behalf of itself—Poynt Corporation.

                       12           7.      Poynt objects to the definition of “Poynt Repositories” and “Repositories” on the

                       13   grounds that the definition includes purported “repositories” referenced in paragraph 60 of the

                       14   Complaint. Paragraph 60 of the Complaint, however, does not reference repositories. Poynt will

                       15   therefore understand this definition to include repositories referenced in only Paragraphs 19, 21,

                       16   and 73 of the Complaint.

                       17           8.      Poynt objects to the definition of “Innowi Patent Applications” and “Patent

                       18   Applications” on the grounds that the definition includes future patents which may or may not

                       19   issue. Poynt therefore understands the terms “Innowi Patent Applications” and “Patent

                       20   Applications” to mean only U.S. Patent Application Nos. 14/850,943, 15/618,122, and

                       21   15/721,923.

                       22                                 OBJECTIONS TO INSTRUCTIONS

                       23           1.      Poynt objects to Instruction No. 1 on the grounds that it requires Poynt to comply
                       24   with “the Default Standard for Discovery” in the Northern District of California. Poynt is not
                       25   aware of any such “Default Standard for Discovery” in the Northern District of California—and
                       26   thinks Innowi may mistakenly be referring to the District of Delaware’s rules. Poynt has no
                       27   obligation to comply with the District of Delaware’s rules in California and will not do so.
                       28           2.      Poynt objects to Instruction No. 5 on the grounds that it requires Poynt to comply
ORRICK, HERRINGTON &
    SUTCLIFFE LLP
    ATTORNEYS AT LAW
                                                                                                  POYNT’S RESP. TO SECOND SET OF ROGS
     SAN FRANCISCO                                                            -2-
                                                                                                                       5:18-CV-05814 BLF
                             Case 5:18-cv-05814-BLF Document 73-2 Filed 07/23/19 Page 5 of 15
                                          HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY


                        1   with “Provision 1(d) of the Default Standard for Discovery” in the Northern District of

                        2   California. Poynt is not aware of any such “Provision 1(d)” “Default Standard”—and thinks

                        3   Innowi may mistakenly be referring to the District of Delaware’s rules. Poynt has no obligation

                        4   to comply with the District of Delaware’s rules in California and will not do so. Poynt will

                        5   therefore understand this instruction as only requiring it to comply with the Federal Rules of

                        6   Civil Procedure. Poynt is also willing to meet and confer on a privilege log procedure. In

                        7   addition, Poynt objects to this instruction on the grounds that it requires Poynt to log documents

                        8   which the parties agreed to exclude from privilege logs in their joint case management statement.

                        9                               RESPONSE TO INTERROGATORIES

                       10   INTERROGATORY NO. 2:
                       11          Separately for each Alleged Poynt Trade Secret, state all facts in support of your
                       12   contention that the Alleged Poynt Trade Secret qualifies as a valid trade secret.
                       13   RESPONSE TO INTERROGATORY NO. 2:
                       14          Poynt objects to this interrogatory as premature on the grounds that it seeks “all facts”
                       15   when this lawsuit is in the early stages and Innowi has yet to begin producing documents, respond
                       16   to discovery, or disclose its defenses and theories.
                       17          Poynt also objects to this interrogatory as premature, overbroad, and unduly burdensome
                       18   on the grounds that it seeks detailed information pertaining to each of Poynt’s individual trade
                       19   secrets, which is not necessarily one and the same as the trade secrets Poynt will allege Innowi
                       20   misappropriated. As required by the parties’ agreement in this case, Poynt provided Innowi with
                       21   a list of all the trade secrets that Poynt was reasonably able to determine were disclosed to Innowi
                       22   and/or are otherwise at issue in this case based on the information currently available to Poynt.
                       23   This is not the same as a list of trade secrets that Poynt is actually alleging Innowi
                       24   misappropriated. Once Poynt receives discovery from Innowi, Poynt will narrow the list of trade
                       25   secrets in order to identify the specific trade secrets that Poynt alleges Innowi misappropriated.
                       26   At a reasonable time after that narrowing takes place, Poynt will answer interrogatories seeking
                       27   information on a trade secret by trade secret basis. Requiring Poynt to answer such
                       28
ORRICK, HERRINGTON &
    SUTCLIFFE LLP
    ATTORNEYS AT LAW
                                                                                                 POYNT’S RESP. TO SECOND SET OF ROGS
     SAN FRANCISCO                                                           -3-
                                                                                                                      5:18-CV-05814 BLF
                             Case 5:18-cv-05814-BLF Document 73-2 Filed 07/23/19 Page 6 of 15
                                          HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY


                        1   interrogatories before that time, will require Poynt to spend time and money providing discovery

                        2   responses on trade secrets that are not at issue in this litigation, which Poynt will not agree to do.

                        3          In light of the foregoing objections, Poynt responds as follows: At a high level, the trade

                        4   secrets identified in Poynt’s trade secret disclosure, served on March 5, 2019:

                        5          (a) are the subject of the following reasonable measures to protect their secrecy:

                        6                  (i) physical security, including requiring a badge or Pin Code to enter Poynt’s

                        7          building and office space, and multiple monitored security cameras;

                        8                  (ii) computer/network security, including requirements that computers be protected

                        9          by a network firewall, requiring that employees have individually-assigned login,

                       10          requiring two-factor authentication for source code and development repositories, and

                       11          providing access to sensitive data only to engineers and necessary contractors operating

                       12          under non-disclosure agreements and obligations of confidentiality;

                       13                  (iii) policy-based measures, including requirements that employees abide by

                       14          detailed Security and Information Technology Policies and Procedures, including that

                       15          cabinets and storage rooms remain locked after hours, computers be configured with a

                       16          password protected screen saver, no personal computers be given access to the Poynt

                       17          wireless network, requiring that sensitive information is encrypted when transmitted over

                       18          the internet, requiring regular audits ensuring compliance with these policies with harsh

                       19          penalties, i.e., failure to comply results in discipline, potentially including termination, and

                       20          requiring that employees review and recommit to these security policies on an annual

                       21          basis; and

                       22                  (iv) contractual protections, including requirements that sensitive material be

                       23          protected from disclosure by third-party contractors, vendors and consultants with non-

                       24          disclosure agreements and other contractual terms to ensure that Poynt retains ownership

                       25          in any intellectual property relating to its products;

                       26          (b) derive independent value from not being generally known because Poynt’s competitors

                       27   would obtain economic value from:
                       28
ORRICK, HERRINGTON &
    SUTCLIFFE LLP
    ATTORNEYS AT LAW
                                                                                                 POYNT’S RESP. TO SECOND SET OF ROGS
     SAN FRANCISCO                                                           -4-
                                                                                                                      5:18-CV-05814 BLF
                             Case 5:18-cv-05814-BLF Document 73-2 Filed 07/23/19 Page 7 of 15
                                          HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY


                        1                   (i) the use and disclosure of the information including by, for example, obtaining a

                        2           “head start” as compared to the process of developing and supporting a payment terminal

                        3           product and business without the improper use;

                        4                   (ii) the know-how derived from the experience and expertise of Poynt’s employees

                        5           developed both before and during the development of their state-of-the-art point of sale

                        6           technology;

                        7                   (iii) the credibility, goodwill and benefits of “owning” a monopoly on novel and

                        8           patentable technology associated with Innowi’s improper assertion that it developed the

                        9           inventions embodied in its pending patent applications and any patents that may issue

                       10           therefrom;

                       11                   (iv) the ability to steal customers—because Innowi did not need to invest the funds

                       12           to develop the technology, it can sell its products for far less than it would otherwise be

                       13           able to, and with a suite of features that it would not otherwise have been able to invent /

                       14           would not have been able to bring to market for many months or years.

                       15   INTERROGATORY NO. 3:

                       16           Identify all witnesses you intend to call at trial.
                       17   RESPONSE TO INTERROGATORY NO. 3:
                       18           Poynt objects to this interrogatory as premature on the grounds that it seeks an
                       19   identification of all trial witnesses, when this lawsuit is in the early stages and Innowi has yet to
                       20   begin producing documents, respond to discovery, or disclose its defenses and theories.
                       21           Poynt further objects to this interrogatory as premature on the grounds that it seeks an
                       22   identification of expert witnesses. Poynt will produce expert-related discovery in accordance
                       23   with the Court’s disclosure schedule and the parties’ joint case management statement.
                       24           In light of the foregoing objections, Poynt responds as follows: At this time, and based on
                       25   the information currently and reasonably available to Poynt, Poynt has identified the witnesses
                       26   that it plans to call at trial in its initial disclosures, which disclosures it incorporates herein by
                       27   reference.
                       28
ORRICK, HERRINGTON &
    SUTCLIFFE LLP
    ATTORNEYS AT LAW
                                                                                                    POYNT’S RESP. TO SECOND SET OF ROGS
     SAN FRANCISCO                                                             -5-
                                                                                                                         5:18-CV-05814 BLF
                             Case 5:18-cv-05814-BLF Document 73-2 Filed 07/23/19 Page 8 of 15
                                          HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY


                        1   INTERROGATORY NO. 4:

                        2          Separately for each Alleged Poynt Trade Secret, identify all Persons involved in the
                        3   development of the alleged trade secret and describe their roles in the development.
                        4   RESPONSE TO INTERROGATORY NO. 4:
                        5          Poynt objects to this interrogatory as premature, overbroad, and unduly burdensome on
                        6   the grounds that it seeks detailed information pertaining to each of Poynt’s individual trade
                        7   secrets, which is not necessarily one and the same as the trade secrets Poynt will allege Innowi
                        8   misappropriated. As required by the parties’ agreement in this case, Poynt provided Innowi with
                        9   a list of all the trade secrets that Poynt was reasonably able to determine were disclosed to Innowi
                       10   and/or are otherwise at issue in this case. This is not the same as a list of trade secrets that Poynt
                       11   is actually alleging Innowi misappropriated. Once Poynt receives discovery from Innowi, Poynt
                       12   will narrow the list of trade secrets in order to identify the specific trade secrets that Poynt alleges
                       13   Innowi misappropriated. At a reasonable time after that narrowing takes place, Poynt will answer
                       14   interrogatories seeking information on a trade secret by trade secret basis. Requiring Poynt to
                       15   answer such interrogatories before that time will require Poynt to spend time and money
                       16   providing discovery responses on trade secrets that are not at issue in this litigation, which Poynt
                       17   will not agree to do.
                       18          In addition, Poynt objects to this interrogatory to the extent that it seeks information in
                       19   Innowi’s possession, custody, or control. As Poynt alleges in its complaint, for a time, Innowi
                       20   was involved in the development of Poynt’s trade secrets, and therefore at least some of this
                       21   information will need to be produced by Innowi before Poynt can respond fully to this
                       22   Interrogatory.
                       23          In light of the foregoing objections, Poynt responds as follows: At a high level the
                       24   persons most involved in the development of Poynt’s trade secrets are Osama Bedier, Ray
                       25   Tanaka, Robert Hernandez, Fayez Asar, Praveen Alavilli, Romeo Mercado, Saima Kadri, Scott
                       26   Spiker, Paul Walters, Chris Henry, Dung Huynh, as well as individuals associated with Innowi
                       27   and its subcontractors (who developed some of those secrets under contract to Poynt). Innowi has
                       28   more specific knowledge as to who among Innowi’s employees and subcontractors contributed to
ORRICK, HERRINGTON &
    SUTCLIFFE LLP
    ATTORNEYS AT LAW
                                                                                                  POYNT’S RESP. TO SECOND SET OF ROGS
     SAN FRANCISCO                                                            -6-
                                                                                                                       5:18-CV-05814 BLF
                             Case 5:18-cv-05814-BLF Document 73-2 Filed 07/23/19 Page 9 of 15
                                          HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY


                        1   Poynt’s trade secrets, but Poynt’s understanding is that such contributors at least included Zia

                        2   Hasnain, Vijaykumar Santhakumar, Asif Rao, Faisal Saeed, and Chris Woon. Poynt’s trade

                        3   secrets also include any trade secrets developed solely by Innowi that are related to or derived

                        4   from the development of Poynt’s development project.

                        5   INTERROGATORY NO. 5:

                        6           Separately for each Alleged Poynt Trade Secret, describe all instances in which the trade
                        7   secret (or any Poynt POS device utilizing the trade secret) was publicly or otherwise disclosed to
                        8   third parties.
                        9   RESPONSE TO INTERROGATORY NO. 5:
                       10           Poynt objects to this interrogatory as premature, overbroad, and unduly burdensome on
                       11   the grounds that it seeks detailed information pertaining to each of Poynt’s individual trade
                       12   secrets, which is not necessarily one and the same as the trade secrets Poynt will allege Innowi
                       13   misappropriated. As required by the parties’ agreement in this case, Poynt provided Innowi with
                       14   a list of all the trade secrets that Poynt was reasonably able to determine were disclosed to Innowi
                       15   and/or are otherwise at issue in this case. This is not the same as a list of trade secrets that Poynt
                       16   is actually alleging Innowi misappropriated. Once Poynt receives discovery from Innowi, Poynt
                       17   will narrow the list of trade secrets in order to identify the specific trade secrets that Poynt alleges
                       18   Innowi misappropriated. At a reasonable time after that narrowing takes place, Poynt will answer
                       19   interrogatories seeking information on a trade secret by trade secret basis. Requiring Poynt to
                       20   answer such interrogatories before that time, will require Poynt to spend time and money
                       21   providing discovery responses on trade secrets that are not at issue in this litigation, which Poynt
                       22   will not agree to do.
                       23           In addition, Poynt objects to this interrogatory to the extent that it seeks information on
                       24   Innowi’s misappropriation through disclosure of Poynt’s trade secrets, which is indisputably in
                       25   Innowi’s possession, custody, or control. Innowi—not Poynt—will have information as to which
                       26   third-parties Innowi has disclosed Poynt’s trade secrets. Therefore, at least some of this
                       27   information will need to be produced by Innowi before Poynt can respond fully to this
                       28   Interrogatory.
ORRICK, HERRINGTON &
    SUTCLIFFE LLP
    ATTORNEYS AT LAW
                                                                                                  POYNT’S RESP. TO SECOND SET OF ROGS
     SAN FRANCISCO                                                            -7-
                                                                                                                       5:18-CV-05814 BLF
                            Case 5:18-cv-05814-BLF Document 73-2 Filed 07/23/19 Page 10 of 15
                                          HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY


                        1           Poynt also objects to this Interrogatory as not limited to a particular time frame. Poynt

                        2   therefore will limit its response from 2014 to the present.

                        3           In light of the foregoing objections, Poynt responds as follows: At a high level, Poynt has

                        4   disclosed some number of its trade secrets to the following third parties, Innowi, Inc., Whizz

                        5   Systems, Inc., Bould Design,

                        6

                        7

                        8               Poynt will supplement its response to this interrogatory to identify the NDAs

                        9   governing these disclosures, pursuant to Rule 33(d). Some of Poynt’s trade secrets were

                       10   disclosed to the FCC, PCI, and EMVCo.

                       11           One or more of Poynt’s trade secrets or aspects of those trade secrets are embodied in U.S.

                       12   Patent No. 9,092,766, published on July 28, 2015, and U.S. Patent Application Publication No.

                       13   20160/117529 A1, published on April 28, 2016. The Poynt Smart Terminal Product that

                       14   embodies and utilizes one or more of Poynt’s trade secrets was first publicly sold in early 2015

                       15   with industry-mandated contractual restrictions preventing disassembly. Thus, while this does

                       16   not qualify as the public disclosure of any Poynt trade secret, we have included it in the response

                       17   for completeness.

                       18   INTERROGATORY NO. 6:

                       19           Identify all damages, including a specific calculation of monetary damages, caused by any
                       20   alleged misappropriation of trade secrets by Innowi.
                       21   RESPONSE TO INTERROGATORY NO. 6:
                       22           Poynt objects to this interrogatory as premature on the grounds that it seeks to compel
                       23   Poynt’s damages contentions at this early stage in the litigation. Poynt will produce damages
                       24   related to discovery in accordance with the Northern District of California’s disclosure schedule
                       25   and the parties’ case management statement, which the court approved.
                       26           In light of the foregoing objections, Poynt responds as follows: Poynt will not respond to
                       27   this interrogatory at this point in time.
                       28
ORRICK, HERRINGTON &
    SUTCLIFFE LLP
    ATTORNEYS AT LAW
                                                                                                POYNT’S RESP. TO SECOND SET OF ROGS
     SAN FRANCISCO                                                          -8-                                      5:18-CV-05814 BLF
                            Case 5:18-cv-05814-BLF Document 73-2 Filed 07/23/19 Page 11 of 15
                                          HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY


                        1   INTERROGATORY NO. 7:

                        2          Identify and describe in detail all steps taken by You to mitigate damages arising to
                        3   Innowi’s alleged misappropriation of Alleged Trade Secrets, breach of NDA, and breach of the
                        4   Agreement.
                        5   RESPONSE TO INTERROGATORY NO. 7:
                        6          Poynt objects to this interrogatory as premature on the grounds that it seeks to compel
                        7   Poynt’s damages contentions at this early stage in the litigation. Poynt will produce damages
                        8   related to discovery in accordance with the Northern District of California’s disclosure schedule
                        9   and the parties’ case management statement, which the court approved.
                       10          In light of the foregoing objections, Poynt responds as follows:
                       11          Poynt attempted to mitigate its potential damages arising from Innowi’s wrongdoing by
                       12   demanding that Innowi return any of Poynt’s information, attempting to get Innowi to reaffirm its
                       13   previous obligation to respect Poynt’s intellectual property rights in intellectual property related
                       14   to the Development Agreement and secure the return of Poynt’s trade secret information, as
                       15   reflected in Exhibit C of the complaint. Further, as detailed in the complaint, Poynt sent Innowi a
                       16   letter, attached as Exhibit E to the complaint, informing Innowi that it was under a legal
                       17   obligation to not use or disclose Poynt’s confidential information, particularly to obtain a
                       18   competitive advantage over Poynt. The letter asked Innowi to confirm that it had not used or
                       19   disclosed Poynt’s confidential information for any purpose. Innowi responded, in Exhibit F to the
                       20   complaint, that it was not using or disclosing Poynt’s confidential information. If Innowi had
                       21   abided by its representation then there would not have been a need for this litigation or to seek
                       22   relief from damages.
                       23   INTERROGATORY NO. 8:
                       24          Identify and describe in detail all work done by Innowi for Poynt at Your request or
                       25   insistence, including work done under the Agreement.
                       26   RESPONSE TO INTERROGATORY NO. 8:
                       27          Poynt objects to this interrogatory as unduly burdensome on the grounds that it is seeks
                       28   information which is indisputably in Innowi’s possession, custody, or control. Innowi—not
ORRICK, HERRINGTON &
    SUTCLIFFE LLP
    ATTORNEYS AT LAW
                                                                                                 POYNT’S RESP. TO SECOND SET OF ROGS
     SAN FRANCISCO                                                           -9-
                                                                                                                      5:18-CV-05814 BLF
                            Case 5:18-cv-05814-BLF Document 73-2 Filed 07/23/19 Page 12 of 15
                                          HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY


                        1   Poynt—is in a better position to know what work it actually performed for Poynt. Poynt,

                        2   however, can describe: (1) the work it asked Innowi to do; and (2) the work that Innowi actually

                        3   delivered (or failed to deliver). Poynt also objects to this interrogatory to the extent is seeks

                        4   information about specific details that are not relevant to this case or proportional to the needs of

                        5   this case.

                        6           In light of the foregoing objections, Poynt responds as follows: At a high level, Poynt

                        7   asked Innowi to develop the hardware for Poynt’s payment terminal, see Exhibit A to the

                        8   complaint. Poynt also requested that Innowi work on a charging dock for the smart terminal

                        9   device being developed under the Agreement.

                       10   INTERROGATORY NO. 9:

                       11           Identify and describe in detail all written or oral agreements between the Parties.
                       12   RESPONSE TO INTERROGATORY NO. 9:
                       13           Poynt objects to this interrogatory because it calls for information that is equally available
                       14   to Innowi as it is to Poynt, and therefore subjects Poynt to an unnecessary burden of searching for
                       15   and summarizing information to which Innowi already has access.
                       16           Poynt further objects to this interrogatory, to the extent that it seeks a description of
                       17   written agreements, because it is more appropriate to seek such information through a document
                       18   request.
                       19           Poynt further objects to this interrogatory to the extent is seeks information about
                       20   agreements that are not relevant to any claim or defense at issue in this case.
                       21           In light of the foregoing objections, Poynt responds as follows:
                       22           With respect to written agreements between the parties that are relevant to Poynt’s claims
                       23   asserted in this case, the information sought by this interrogatory may be determined by
                       24   examining the written agreements, and the burden of deriving or ascertaining the answer to this
                       25   interrogatory will be substantially the same for either party. Accordingly, pursuant to Federal
                       26   Rule of Civil Procedure 33(d), Poynt identifies Exhibit A and Exhibit B to its Complaint. Poynt
                       27   and Innowi also agreed by email to terms of the termination of Innowi’s role in the project as
                       28   reflected in the December 3, 2014 email sent at 6:55 PM from Osama Bedier to Zia Hasnain and
ORRICK, HERRINGTON &
    SUTCLIFFE LLP
    ATTORNEYS AT LAW
                                                                                                  POYNT’S RESP. TO SECOND SET OF ROGS
     SAN FRANCISCO                                                           - 10 -
                                                                                                                       5:18-CV-05814 BLF
                            Case 5:18-cv-05814-BLF Document 73-2 Filed 07/23/19 Page 13 of 15
                                          HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY


                        1   Vijaykumar Santhakumar with the subject “Re: Project.” Poynt also requested that Innowi assist

                        2   with the development of a dock for the payment terminal device and compensated Innowi

                        3   accordingly. Poynt is continuing to investigate the existence of any additional written or oral

                        4   agreements and will timely supplement this response if any are discovered.

                        5   INTERROGATORY NO. 10:

                        6          Identify and describe in detail all of Poynt’s and Innowi’s obligations under the
                        7   Agreement that were or were not performed.
                        8   RESPONSE TO INTERROGATORY NO. 10:
                        9          Poynt objects to this interrogatory because it calls for information that is equally available
                       10   to Innowi as it is to Poynt, and therefore subjects Poynt to an unnecessary burden of searching for
                       11   and summarizing information to which Innowi already has access.
                       12          In light of the foregoing objections, Poynt responds as follows:
                       13          Poynt performed all of its obligations under the Agreement.
                       14          Innowi failed to perform in at least the following ways: (i) Innowi used and disclosed
                       15   Poynt’s information or information derived from Poynt’s information, including Poynt’s
                       16   confidential/proprietary information and trade secrets; (ii) Innowi failed to abide by the provision
                       17   the Agreement indicating that Poynt was to own all IP related to or derived from the development
                       18   project as evidenced by the Innowi Patent Applications.
                       19          Furthermore, Innowi failed to produce a product that could be manufactured at the target
                       20   cost set forth in the Agreement, and Innowi furthered failed to meet the milestone deadlines
                       21   outlined in the Agreement. Specifically, Innowi did not satisfactorily complete the work to exit
                       22   DVT, and did not produce units of adequate quality in conjunction with the Prototype and CNC
                       23   milestones.
                       24   INTERROGATORY NO. 11:
                       25          Identify all claim elements from the Innowi Patent Applications that were developed or
                       26   invented by Poynt and describe the development/invention of these elements in detail.
                       27   RESPONSE TO INTERROGATORY NO. 11:
                       28          Poynt objects to this interrogatory to the extent that it seeks information in Innowi’s
ORRICK, HERRINGTON &
    SUTCLIFFE LLP
    ATTORNEYS AT LAW
                                                                                                POYNT’S RESP. TO SECOND SET OF ROGS
     SAN FRANCISCO                                                         - 11 -
                                                                                                                     5:18-CV-05814 BLF
                            Case 5:18-cv-05814-BLF Document 73-2 Filed 07/23/19 Page 14 of 15
                                          HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY


                        1   possession, custody, or control. As Poynt alleges in its complaint, for a time, Innowi was

                        2   involved in the development of Poynt’s trade secrets, and therefore at least some of this

                        3   information will need to be produced by Innowi before Poynt can respond fully to this

                        4   Interrogatory.

                        5          Poynt also objects to the reference to “claim elements” with respect to “Innowi Patent

                        6   Applications” as vague and ambiguous, especially in light of Innowi’s definition of “Innowi

                        7   Patent Application.” As stated above in its Objections to Innowi’s Definitions, Innowi’s

                        8   definition includes future patents which may or may not issue. Furthermore, Innowi does not

                        9   specify which claims Poynt should base its response on—the original claims that Innowi filed

                       10   with the applications—later amended claims—or both.

                       11          In light of the foregoing objections, Poynt responds as follows: The Court has set a date

                       12   for Poynt to amend its complaint to provide additional information regarding Poynt’s claim that

                       13   Innowi breached the Development Agreement by filing its patent applications. Poynt will

                       14   supplement this interrogatory at a date after the submission of that Amended Complaint to

                       15   include the requested information.

                       16   Dated: March 11, 2019                        ORRICK, HERRINGTON & SUTCLIFFE LLP
                       17

                       18                                               By: /s/ Clement Seth Roberts
                                                                                   CLEMENT SETH ROBERTS
                       19                                                               JACOB M. HEATH
                                                                                         WILL MELEHANI
                       20                                                              JOHANNA L. JACOB
                                                                              Attorneys for Plaintiff Poynt Corporation
                       21

                       22

                       23

                       24

                       25

                       26

                       27
                       28
ORRICK, HERRINGTON &
    SUTCLIFFE LLP
    ATTORNEYS AT LAW
                                                                                               POYNT’S RESP. TO SECOND SET OF ROGS
     SAN FRANCISCO                                                         - 12 -
                                                                                                                    5:18-CV-05814 BLF
                            Case 5:18-cv-05814-BLF Document 73-2 Filed 07/23/19 Page 15 of 15



                        1                                        PROOF OF SERVICE

                        2          I, Amy Maruska, am over the age of eighteen years and not a party to the within-entitled
                        3   action. My business address is Orrick, Herrington & Sutcliffe LLP, 777 S. Figueroa Street, Suite
                        4   3200, Los Angeles, California 90017.
                        5          On March 11, 2019, I served the following document(s):
                        6   POYNT’S RESPONSE TO INNOWI’S SECOND SET OF INTERROGATORIES
                            [HIGHLY CONFIDENTIAL – ATTORNEY’S EYES ONLY]
                        7

                        8          (By Electronic Mail) By transmitting said document(s) in portable document format from

                        9   my e-mail address to the following person(s):

                       10                          Neel Chatterjee, Esq.
                                                   Luc Dahlin, Esq.
                       11                          GOODWIN PROCTER LLP
                                                   601 Marshall Street
                       12                          Redwood City, CA 94063
                                                   Email: DG-InnowiPoyntCorp@goodwinlaw.com
                       13

                       14          The transmission was reported as complete and without error. The parties listed above

                       15   have consented to accept service by electronic mail.

                       16          I declare under penalty of perjury under the laws of the United States of America that I am

                       17   employed in the office of a member of the bar of this Court, at whose direction the service was

                       18   made, and that the foregoing is true and correct.

                       19          Executed on March 11, 2019, at Los Angeles, California.

                       20
                                                                          ______________________________
                       21                                                 Amy Maruska
                       22

                       23

                       24

                       25

                       26

                       27
                       28
ORRICK, HERRINGTON &
    SUTCLIFFE LLP
    ATTORNEYS AT LAW
                                                                                               POYNT’S RESP. TO SECOND SET OF ROG
     SAN FRANCISCO
                                                                                                                   5:18-CV-05814 BLF
